Name: 81/206/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities, of 30 March 1981 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-04-11

 Avis juridique important|41981D020681/206/Euratom, ECSC, EEC: Decision of the representatives of the Governments of the Member States of the European Communities, of 30 March 1981 appointing a Judge to the Court of Justice Official Journal L 100 , 11/04/1981 P. 0018 - 0018**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 30 MARCH 1981 APPOINTING A JUDGE TO THE COURT OF JUSTICE ( 81/206/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 32 AND 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 165 AND 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLES 137 AND 139 THEREOF , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE MR FERNARD GREVISSE IS HEREBY APPOINTED JUDGE TO THE COURT OF JUSTICE FOR THE PERIOD 1 APRIL 1981 TO 6 OCTOBER 1982 . DONE AT BRUSSELS , 30 MARCH 1981 . THE PRESIDENT G . BRAKS